DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 386(c) is acknowledged. 

Claim Interpretation
Regarding the functional limitation, signal processing unit, of claims 1 and 15, see the analysis in the Non-Final Office action dated May 12, 2021 in parent application, 17/157,431. The Examiner’s position remains that the signal processing unit of claims 1 and 15 does not invoke interpretation under 35 U.S.C. 112(f).

Double Patenting
I.	Controlling law and MPEP guidance
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



II.	US Patent No. 11,323,602
Claims 7-11 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7,8,12,13,9, and 15-17, respectively, of U.S. Patent No. 11/323,602 in view of well-known features in the art. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7,8,12,13,9, and 15-17 of the ‘602 patent and the well-known features in the art render instant claims 7-11 and 15-17 obvious.
Specifically, claims 7,8,12,13,9, and 15-17 of the ‘602 patent respectively anticipate instant claims 7-11 and 15-17, except instant independent claims 7 and 15 additionally require that reconstruction of the in-focus image be performed by digital signal processing. However, the Examiner takes official notice to the use of digital signal processing that processes captured image data as well known in the camera art. One of ordinary skill in the art would have been motivated to implement the reconstruction algorithm of the ‘602 patent’s claims using digital signal processing due to the countless advantages that digital signal processing provides over traditional forms of processing, like small-scale design, efficiency, and flexibility.
III.	US Publication 2022/0114706
Claims 7,9, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10,12, and 14 of U.S. Publication No. 2022/0114706 in view of well-known features in the art. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10,12, and 14 of the ‘706 publication and the well-known features in the art render instant claims 7,9, and 15 obvious.


A.	Instant claims 7 and 9 
Claims 10 and 12 and claims 10 and 14 of the ‘706 publication respectively anticipate instant claims 7 and 9, except instant claims 7 and 9 additionally require that reconstruction of the in-focus image be performed by digital signal processing. However, the Examiner takes official notice to the use of digital signal processing that processes captured image data as well known in the camera art. One of ordinary skill in the art would have been motivated to implement the focused-image derivation algorithm of the ‘706 publication’s claims using digital signal processing due to the countless advantages that digital signal processing provides over traditional forms of processing, like small-scale design, efficiency, and flexibility.
B.	Instant claim 15
Claim 10 of the ‘706 publication anticipates instant claim 15, except instant claim 15 additionally requires that reconstruction of the in-focus image be performed by digital signal processing and that the reconstruction be accomplished in a mobile device. 
However, the Examiner takes official notice to the use of digital signal processing that processes captured image data as well known in the camera art. One of ordinary skill in the art would have been motivated to implement the focused-image derivation algorithm of the ‘706 publication’s claims using digital signal processing due to the countless advantages that digital signal processing provides over traditional forms of processing, like small-scale design, efficiency, and flexibility.
Moreover, the Examiner again takes official notice to the use of implementing compact optical systems in mobile devices as well known in the camera art. One of ordinary skill in the art would have been motivated to implement the method of the ‘706 publication in a mobile device because this would allow the advantages of the publication’s device to be realized in ubiquitous, often-used capturing devices.

Claim Objections
	Claim 7 is objected to because of the following informalities: On the last three lines of the claim, one of the wherein clauses should be deleted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, claim 12 depends on claim 37, which is not part of the claim number listing. Claims 13 and 14 are rejected because they depend on claim 12.

Allowable Subject Matter
1.	Claims 1-6 are allowed, and the following is the Examiner’s statement of reasons for allowance: Independent claim 1 recites the allowable limitations discussed in the reasons for allowance of the claims in parent application, 17/157,431. Additionally, the added claim feature of a lens between the partial reflectors effectively distinguishes claim 1 from the claims of US Patent No. 11,323,602 and US Publication 2022/0114706. Furthermore, the Examiner notes Applicant’s citation of Heshmat Dehkordi et al. (US 2018/0106936), which discloses a near exact optical system design as that of the instant invention. However, while Heshmat Dehkordi et al. notes that the system’s image sensor will receive in-focus and out-of-focused light, the reference does not disclose a reconstruction algorithm that recovers an in-focus image. Also, the reference is specifically used for time-of-flight applications. Claims 2-6 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: Like claim 1, claim 18 includes the distinguishing feature of a lens between the partial reflectors and depends on claim 15, which recites the allowed limitations of claim 1.

3.	Independent claims 7 and 15 recite the allowable subject matter of claim 1. The claims will be allowed once the double patenting issues above have been resolved. 




Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: See the Office actions in parent application, 17/157,431, for discussion of Togino (US # 6,008,947), Ambur et al. (US # 9,555,589), and Ono et al. (US 2019/0082093).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/30/2022